



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the
Criminal
    Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences:

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01,
    279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.





CITATION: R. v. Comeau, 2011 ONCA 382





DATE: 20110516



DOCKET: C49888



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Ramond Comeau



Appellant



Jill Makepeace, for the appellant



Gavin MacDonald, for the respondent



Heard: May 13, 2011



On appeal from the sentence imposed on April 11, 2007, by
          Justice G. Mark Hornblower of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

The appellant pleaded guilty to 14 charges relating to 10 residential
    break and enters, with a sexual element to many of the incidents.  He was
    declared a long-term offender and sentenced to 14 years imprisonment in
    addition to three years credit for pre-sentence custody, for a total sentence
    of 17 years.  The sentencing judge ordered a period of 8.5 years of parole
    ineligibility, on the basis that parole should be delayed until half of the
    overall sentence had been served.

[2]

The only issue on appeal is the trial judges calculation of the length
    of the parole ineligibility period.

[3]

The appellant argues that the trial judge erred by (1) including the
    pre-sentence custody in the calculation and (2) including an unlisted offence
    in the calculation.  The Crown agrees with the appellant on both grounds.

[4]

The offences in question are heinous.  Given the circumstances of the
    offences and the offender, the length of the sentence is fit and a delayed
    period of parole eligibility was fully justified.  However, in light of the
    errors identified by the appellant and with which the Crown agrees, the appeal
    is allowed.  The period of parole ineligibility is decreased to 6 years and 9
    months.


